Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 5, 8, 11, 13-15, 17-21, 52, 54, and 59 were indicated as allowable in the previous office action. Additionally, Pickering (US 4121571) discloses a transportable incubator comprising an air moving device 98 coupled to a vent 64, however the air moving device is provided separately from the vent therefore the two elements together do not define the claimed “temperature regulating vent adjacent to at least one of said ends” and the stream of air at the output of the air moving device is not directed from one end toward the opposite end, instead the air passes through turns in the hose coupling means (fig. 7 and col. 9, lines 40-57). Pickering also discloses an air recycling mechanism (air-oxygen circulating system) but discloses this is a substantially closed circuit supplied by air and oxygen tanks, rather than an opening for drawing fresh air (col. 9, lines 58-62).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791